 Case 2:20-cv-00918-PA-E Document 16 Filed 05/08/20 Page 1 of 1 Page ID #:67

 1                                                                                         JS-6
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11   MISTER BAILEY,                               Case No. CV 20-918 PA (Ex)
12                        Plaintiff,              JUDGMENT OF DISMISSAL
13
            v.
14
     BAHAY KUBO INC., GHARLAND
15   GOZON, and DOES 1-10,
16                        Defendants.
17
18          In accordance with the Court’s May 8, 2020 Minute Order dismissing this action for

19   lack of prosecution, it is HEREBY ORDERED, ADJUDGED, AND DECREED that the

20   action is dismissed without prejudice.

21
22   DATED: May 8, 2020

23                                                 ___________________________________
                                                              Percy Anderson
                                                     UNITED STATES DISTRICT JUDGE
24
25
26
27
28
